DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 4/16/2021.
In this amendment, Applicant amended claims 1, 5, 9, and 13.
Claims 1-16 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 7, filed 4/16/2021, with respect to the objections to the specification and they are persuasive.  Examiner has withdrawn the objections to the specification. 

Examiner has fully considered Applicant’s arguments, see pages 7-8, filed 4/16/2021, with respect to the rejection of claims 9-16 under 35 U.S.C. 112 and they are persuasive.  Examiner has withdrawn the rejection of claims 9-16 under 35 U.S.C. 112.  

Examiner has fully considered Applicant's arguments, see pages 8-11, filed 4/16/2021, with respect to the rejection of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 but they are not persuasive.  On page 9, Applicant argues that Boroujeni does not explicitly disclose that the plurality of spatial flows are attributed to at least two transmission schemes using a same time frequency resource.  Applicant recites portions of paragraphs 0162-0163 and argues that 
Examiner respectfully disagrees.  Boroujeni discusses the different transmission schemes in the context of transmitting an NR-PDCCH.  As indicated in Figures 16 and 17, the various NR-PDCCH blocks are transmitted within the same time frequency resource (interpreted as the time frequency resource which includes all blocks Z1, Z2, and Z3 in Figures 16 and 17; see also paragraph 0166).  
On page 10, Applicant presents arguments regarding the Wang reference.  Applicant argues that Wang fails to disclose the amended limitations.  This argument is moot in view of the new ground of rejection using newly cited reference U.S. Patent Application Publication 2019/0124681 to Lee et al.
On pages 10-11, Applicant makes similar arguments regarding the remaining dependent claims.  For reasons similar to those stated above, Examiner respectfully disagreed.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0160363 to Xu et al in view of U.S. Patent Application Publication 2020/0021419 to Boroujeni et al.

Regarding claim 1: 
Xu discloses a data sending method, comprising:
precoding, by a network device, a plurality of spatial flows to obtain a plurality of precoded data flows (disclosed throughout; see Figure 7 and paragraph 0092, which shows precoder 708 precoding a plurality of spatial flows (the spatial layers from the layer mapper 706)); and 
sending, by the network device, the plurality of precoded data flows (disclosed throughout; see Figure 7 and paragraph 0092, for example, which discloses that the precoded data flows are transmitted on the plurality of antenna ports).
Xu does not explicitly disclose the limitation wherein the plurality of spatial flows are attributed to at least two transmission schemes using a same time frequency resource, and the at least two transmission schemes comprise precoder cycling.  However, Boroujeni discloses “a simultaneous use of different transmission schemes” in paragraph 0162, for example.  Further, in paragraph 0163, Boroujeni discloses “in an exemplary case with different transmission schemes, a gNB may use an SFBC transmission for a set (e.g., a subset) of WTRUs and precoder cycling 

Regarding claim 9: 
Xu discloses a data sending apparatus, comprising: 
a processor, configured to precode a plurality of spatial flows to obtain a plurality of precoded data flows  (disclosed throughout; see Figure 7 and paragraph 0092, which shows precoder 708 precoding a plurality of spatial flows (the spatial layers from the layer mapper 706)); and 
a transceiver, configured to send the plurality of precoded data flows (disclosed throughout; see Figure 7 and paragraph 0092, for example, which discloses that the precoded data flows are transmitted on the plurality of antenna ports; the sending unit is at least the combination of the signal generators 712 and the antennas).
 wherein the plurality of spatial flows are attributed to at least two transmission schemes using a same time frequency resource, and the at least two transmission schemes comprise precoder cycling.  However, Boroujeni discloses “a simultaneous use of different transmission schemes” in paragraph 0162, for example.  Further, in paragraph 0163, Boroujeni discloses “in an exemplary case with different transmission schemes, a gNB may use an SFBC transmission for a set (e.g., a subset) of WTRUs and precoder cycling for another set of WTRUs in a cell”.  Further, Boroujeni discusses the different transmission schemes in the context of transmitting and NR-PDCCH.  As indicated in Figures 16 and 17, the various NR-PDCCH blocks are transmitted within the same time frequency resource (interpreted as the time frequency resource which includes all blocks Z1, Z2, and Z3 in Figures 16 and 17; see also paragraph 0166).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu such that the plurality of spatial flows are attributed to at least two transmission schemes using a same time frequency resource, where one of the transmission schemes includes precoder cycling.  The rationale for doing so would have been to enable different groups of WTRUs/UEs in the same cell, but with different channel conditions or application requirements, to simultaneously receive data via different transmission schemes to more efficiently transmit data to these WTRUs/UEs by using the most appropriate scheme for each of the WTRUs/UEs.

Regarding claims 2 and 10: 
Xu, modified, discloses the limitations of parent claims 1 and 9 as indicated above.  Xu does not explicitly disclose the limitations of claims 2 and 10 that a transmission scheme of at least one spatial flow in the plurality of spatial flows is precoder cycling, and the at least one spatial flow corresponds to a first terminal device.  However, Boroujeni discloses this in paragraphs 0162-0163, for example, which indicate that precoder cycling is directed to a subset of WTRUs.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu such that the plurality of spatial flows are homed to at least two transmission schemes, where one of the transmission schemes includes precoder cycling.  The rationale for doing so would have been to enable different groups of WTRUs/UEs in the same cell, but with different channel conditions or application requirements, to simultaneously receive data via different transmission schemes to more efficiently transmit data to these WTRUs/UEs by using the most appropriate scheme for each of the WTRUs/UEs.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,205,618 to Wang et al in view of U.S. Patent Application Publication 2019/0124681 to Lee et al.

Regarding claim 5: 
Wang discloses a data receiving method, comprising: 
receiving, by a network device, a plurality of precoded data flows, wherein the plurality of precoded data flows are obtained by precoding a plurality of spatial flows by a plurality of terminal devices, the plurality of spatial flows are attributed to at least two transmission schemes, and the at least two transmission schemes comprise precoder cycling (disclosed throughout; see 5:20-42, for example, which indicates that the UEs can use one or more different transmission schemes (transmit diversity technique), including precoding, and the base station receives the transmissions based on the particular transmission scheme; further, as indicated in ; and 
restoring, by the network device, the plurality of spatial flows from the plurality of precoded data flows (disclosed throughout; as indicated in 5:34-42, the base station receives the transmitted precoded flows based on the transmission schemes (transmission diversity technique) and decodes the precoded flows into spatial flows; see also the spatial layers (spatial flows) described in the MIMO transmission in 7:66-8:3).
Wang is silent regarding the at least two transmission schemes use a same time frequency resource.  However, Lee discloses the use of a Non-orthogonal Coded Multiple Access (NCMA) or Non-Orthogonal Multiple Access (NOMA) mechanism throughout.  See paragraphs 0044 and 0045, for example.  In these techniques, transmission from multiple UEs use the “same time-frequency resource” as indicated by Wang.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to transmit the uplink data using NOMA or NCMA as suggested by Lee.  The rationale for doing so would have been to “obtain transmission capacity gain” as suggested by Lee in paragraph 0045.

Regarding claim 13: 
Wang discloses a data receiving apparatus, comprising:
a transceiver, configured to receive a plurality of precoded data flows, wherein the plurality of precoded data flows are obtained by precoding a plurality of spatial flows by a plurality of terminal devices, the plurality of spatial flows are homed to at least two transmission schemes, and the at least two transmission schemes comprise precoder cycling (disclosed throughout; see 5:20-42, for example, which indicates that the UEs can use one or more different transmission schemes (transmit diversity technique), including precoding, and the base station receives the transmissions based on the particular transmission scheme; further, as indicated in Figures 6 and 7 and 12:19-30 and 12:65-13:15, the precoding scheme includes multiple different types of precoding schemes (closed loop, open loop, switching between closed loop and open loop, open loop precoding cycling); the receiving module is the receiving component 172 of Figures 1 and 14, for example); and 
a processor, configured to restore the plurality of spatial flows from the plurality of precoded data flows (disclosed throughout; as indicated in 5:34-42, the base station receives the transmitted precoded flows based on the transmission schemes (transmission diversity technique) and decodes the precoded flows into spatial flows; see also the spatial layers (spatial flows) described in the MIMO transmission in 7:66-8:3; the processing module is the processor(s) 1412, for example).
Wang is silent regarding the at least two transmission schemes use a same time frequency resource.  However, Lee discloses the use of a Non-orthogonal Coded Multiple Access (NCMA) or Non-Orthogonal Multiple Access (NOMA) mechanism throughout.  See paragraphs 0044 and 0045, for example.  In these techniques, transmission from multiple UEs use the “same time-frequency resource” as indicated by Wang.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to transmit the uplink data using NOMA or NCMA as suggested by Lee.  The rationale for doing so would have been to “obtain transmission capacity gain” as suggested by Lee in paragraph 0045.
6 and 14, Wang discloses the limitations wherein a transmission scheme of at least one spatial flow in the plurality of spatial flows is precoder cycling, and the at least one spatial flow corresponds to a first terminal device in the plurality of terminal devices (disclosed throughout; see Figure 7, for example, which discloses that one of the transmission schemes is precoder cycling; a spatial flow/layer using precoder cycling clearly corresponds to one of the terminals/UEs).

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0160363 to Xu et al in view of U.S. Patent Application Publication 2020/0021419 to Boroujeni et al in view of EP 1 973 238 B1 to Wild et al.

Regarding claims 3 and 11:
Xu, modified, discloses the limitations of parent claims 1 and 9, as indicated above.  Xu does not explicitly disclose the limitations of claims 3 and 11 that transmission schemes of at least two spatial flows in the plurality of spatial flows are transmit diversity, the at least two spatial flows are obtained after transmit diversity processing is performed on an original spatial flow, and the original spatial flow corresponds to a second terminal device.  However, as indicated above, Xu, modified, discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is a diversity coding technique described as space time coding in paragraph 0003.  As indicated in paragraph 0003, this technique transmits “multiple copies of a data steam across a number of antennas…to exploit the various received versions of the data to improve the reliability of the data transfer”.  It would have been obvious 

Regarding claims 4 and 12:
Xu, modified, discloses the limitations of parent claims 1 and 9, as indicated above.  Xu does not explicitly disclose the limitations of claims 4 and 12 that a transmission scheme of at least one spatial flow in the plurality of spatial flows is spatial multiplexing, and the at least one spatial flow corresponds to a third terminal device.  However, as indicated above, Xu, modified, discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is spatial multiplexing, as indicated in paragraph 0004.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to add an additional transmission technique to the plurality of techniques used simultaneously.  It would have been obvious to add the spatial multiplexing technique described in Wild.  The rationale for doing so would have been to double the maximum throughput as suggested by Wild in 8:2-4.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,205,618 to Wang et al in view of U.S. Patent Application Publication 2019/0124681 to Lee et al in view of EP 1 973 238 B1 to Wild et al.

Regarding claims 7 and 15:
Wang discloses the limitations of parent claims 5 and 13, as indicated above.  Wang does not explicitly disclose the limitations of claims 7 and 15 that transmission schemes of at least two spatial flows in the plurality of spatial flows are transmit diversity, the at least two spatial flows are obtained after transmit diversity processing is performed on an original spatial flow, and the original spatial flow corresponds to a second terminal device in the plurality of terminal devices.  However, as indicated above, Wang discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is a diversity coding technique described as space time coding in paragraph 0003.  As indicated in paragraph 0003, this technique transmits “multiple copies of a data steam across a number of antennas…to exploit the various received versions of the data to improve the reliability of the data transfer”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to add an additional transmission technique to the plurality of techniques used simultaneously.  It would have been obvious to add the diversity/space time coding technique of Wild by encoding at least two flows to transmit on separate antennas as described in Wild.  The rationale for doing so would have been to improve the reliability of the data transfer as suggested by Wild.

8 and 16:
Wang discloses the limitations of parent claims 5 and 13, as indicated above.  Wang does not explicitly disclose the limitations of claims 8 and 16 that a transmission scheme of at least one spatial flow in the plurality of spatial flows is spatial multiplexing, and the at least one spatial flow corresponds to a third terminal device.  However, as indicated above, Wang discloses simultaneously using multiple transmission schemes directed towards different users.  Wild discloses a number of transmissions schemes that are also used simultaneously.  One of these schemes is spatial multiplexing, as indicated in paragraph 0004.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to add an additional transmission technique to the plurality of techniques used simultaneously.  It would have been obvious to add the spatial multiplexing technique described in Wild.  The rationale for doing so would have been to double the maximum throughput as suggested by Wild in 8:2-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 14, 2021